DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status 
Claims 1-12, 14, 16, and 17 are pending and under examination. Claims 13 and 15 are canceled. The amendment filed on 12/22/2021 in response to the Non-Final office Action of 09/30/2021 is acknowledged and has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 has been considered by the examiner.

Action Summary
Claims 11-12, 14, 16, and 17 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Manku et al. (US2010/0311834 A1) as evidenced by National Heart, Lungs, and Blood Institute, NIH Publication, August 2009 in view of WebMD, April 11, 2008 are maintained. 
The double patenting patenting rejections are maintained, but modified and revisited in light of the claim amendment.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 
Claims 1-12, 14, 16, and 17 remain rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Manku et al. (US2010/0311834 A1) as evidenced by National Heart, Lungs, and Blood Institute, NIH Publication, August 2009 in view of WebMD, April 11, 2008.
Manku et al. teaches a  method of treating hypertriglyceridemia in a subject in need thereof, comprising: (a) identifying a subject having a fasting baseline triglyceride level of about 500 mg/dl to about 1500 mg/dl, and (b) administering to the subject a pharmaceutical composition comprising 2 g or 4 g of a pharmaceutical composition comprising at least about 96%, by weight, ethyl eicosapentaenoate or AMR101, wherein the composition contains substantially no DHA or derivative thereof, see para [0105]-[0154] and claim 1. The omega-3 fatty acids are in triglyceride form. Manku et al. teaches the patients were men and women greater than 18 years of age that are currently on statin therapy, see para [01117. The subject is diabetic, see claim 11. Manku et al. teaches the composition is administered to the subject 1 to 4 times per day, see claim 2 and the composition is present in a capsule, see claim 3. The method is also used for the treatment of cardiovascular-related disease and disorders include hypertriglyceridemia, hypercholesterolemia, mixed dyslipidemia, coronary heart disease, vascular disease, stroke, atherosclerosis, arrhythmia, hypertension, myocardial infarction, and other cardiovascular events, see para [0009]. Coronary heart disease is also called coronary artery disease as evidenced by National Heart, Lungs, and Blood Institute, see page 1, left established cardiovascular disease as evidenced by para [0028] of the instant specification. Manku et al. additionally teaches the subject is not on concomitant lipid-altering therapy, see claim 4 and the subject is diabetic, see claim 11. Manku et al. teaches the composition contains substantially no docosahexaenoic acid, see para [0101]. The substantial no DHA is construed by the Examiner to include some minor amount of DHA. Manku et al. teaches the composition is administered once or twice per day as 1, 2, 3, or 4 capsules, see para [0097], meeting the limitation of 1 to 4 dosage units per day.  Moreover, Manku et al. teaches EPA is present in an amount of about 50 mg to about 5000 where particular preference is given to 625 mg and 1250 mg among others, see para [0087]. Manku et al. teaches the EPA is in the form of mono-, di- or triglyceride EPA, see para [0086]. While the prior art does not specifically teach EPA and DHA are omega-3 fatty acids, the instant specification is evidenced that DHA and EPA are omega-3 fatty acids. Manku et al. teaches the subject being treated has a baseline of triglycerides levels of at least about 300 mg/dL, see para [0012]. The “at least about 300 mg/d triglyceride level” and the “about 500 mg/dl” triglyceride level of the prior art touches the claimed triglyceride levels of at least 135 mg/dl to about 500 mg. 
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference (Manku et al.) does not disclose the specific combination of variables (for example, treatment of coronary heart disease, with 2 g per day of a compostion comprising docosahexaenoic acid and about 625 mg of eicosapentaenoic acid where the subject has an established cardiovascular disease and at least one additional risk factor for cardiovascular disease, i.e., atherosclerosis, arrhythmia, hypertension, and myocardial infarction, and wherein the subject has triglyceride level of about 300 mg/dl for reducing risk of coronary revascularization, unstable angina, or both),  in a specific embodiment or in a working example, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (for example, treatment of coronary heart disease, with 2 g per day of a composition comprising docosahexaenoic acid and about 625 mg of eicosapentaenoic acid where the subject has an established cardiovascular disease and at least one additional risk factor for cardiovascular disease, i.e., atherosclerosis, arrhythmia, hypertension, and myocardial infarction, and wherein the subject has triglyceride level of about 300 mg/dl for reducing risk of coronary revascularization, unstable angina, or both) from within the prior art disclosure of Manku et al., to arrive at the Claimed method “yielding no more than one would have expected from such an arrangement”.
Accordingly, the limitation of the administration affects a relative risk reduction of said coronary revascularization, unstable angina, or both of about 25% simply expresses the intended result of the process step positively recited. Since the prior art method step is the same as the claimed method step, said intended outcome would necessarily present absent evidence to the contrary.  
Manku et al. does not specifically teach administration daily for at least 3 years, at least 4 years and at least 5 years as recited in claims 4-6 and 11-13. However, Manku et al. teaches treatment last over a period of about 1 to about 200 weeks which amounts to over 1 week to about 4 years. Over 1 week to about 4 years touches at least about 5 years. Therefore, the at least 3 years, at least 4 years and at least 5 years is obvious over the teaching of about 1 to about 200 weeks which amounts to over 1 week to about 17 years.
Furthermore, while Manku et al. does not teach statins are anti-hypertension therapy (i.e. lowers high blood pressure), the statin taught by Manku et al. would reasonable be expected to treat hypertension as taught by WebMD, see Page 1, making it an anti-hypertensive medication.
	Applicant’s argument and Response to Applicant’s argument
Applicant argument that the Office appears not afford the foregoing features of reducing the risks of coronary revascularization and/or unstable angina or both patentable In response, the Examiner finds Applicant’s argument not persuasive. The claim does not require the subject to have coronary revascularization, unstable angina, or both. The claim only requires to patient or subject to have diabetes, an established cardiovascular disease, at least one additional risk factor for cardiovascular disease, and wherein the subject has fasting baseline triglyceride levels of at least about 135 mg/dl to about 500 mg/dl by administering to the subject 2 g per day of a composition comprising docosahexaenoic acid and about 625 mg of eicosapentaenoic acid. While Manku does not teach patient in need of coronary revascularization, unstable angina, or both, Manku’ teaching of patient with coronary heart disease is considered a patient in need of established cardiovascular disease as evidenced by para [0028] of the instant specification. Furthermore, Manku teaches the subject being treated has a baseline of triglycerides levels of at least about 300 mg/dL, see para [0012]. The “at least about 300 mg/d triglyceride level” and the “about 500 mg/dl” triglyceride level of the prior art touches the claimed triglyceride levels of at least 135 mg/dl to about 500 mg. Manku et al. teaches EPA is present in an amount of about 50 mg to about 5000 where particular preference is given to 625 mg and 1250 mg among others, see para [0087]. Accordingly, the limitation of the administration affects a relative risk reduction of said coronary revascularization, unstable angina, or both of about 25% simply expresses the intended result of the process step positively recited. Since the prior art method step is the same as the claimed method step, said intended outcome would necessarily present absent evidence to the contrary.  


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-12, 14, 16, and 17 remain rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-4 and 12-14 of U.S. Patent No. 9,610,272 B2 in view of Manku et al. and WebMD, April 11, 2008.
The U.S. patent claims teach a method of reducing a risk of cardiovascular death and/or unstable angina in a subject on statin therapy, the method comprising administering to the subject a pharmaceutical composition comprising about 1 g to about 4 g of ethyl icosapentate per day, wherein the subject has a fasting baseline triglyceride level of about 135 mg/dL to about 500 mg/dL and optionally has established cardiovascular disease; wherein the composition is administered to the subject in 1 to 4 dosage units per day. Moreover, the U.S. patent claims teach the subject is administered about 2 g of the pharmaceutical composition per day for at least about 4 months, at least about 1 year, at least about 2 years, at least about 3 years, at least about 4 years, or at least about 5 years. The dependent claims of the U.S. patent recite limitation that fall within the scope of the instant dependent claims. 
The U.S. patent claims do not teach about 2 g per day of a composition comprising DHA and 625 mg of EPA and 4 g per day of a comprising DHA and 1250 mg of EPA. Moreover, the U.S patent claims do not teach the EPA is in triglyceride form. Additionally, the U.S. patent claims do not teach the subject is diabetic and has at least one additional risk factor for cardiovascular disease as recited in claims 1 and 17. However, such limitations are taught by Manku et al. 
Manku et al. teaches the patients were men and women greater than 18 years of age that are currently on statin therapy, see para [01117. While Manku et al. does not teach statins are anti-hypertension therapy (i.e. lowers high blood pressure) as taught by WebMD, see Page 1 to be effective for preventing cardiovascular diseases including stroke, myocardial infarction. .


Claims 1-12, 14, 16, and 17 remain rejected on the ground of non-statutory double patenting as being un-patentable over claims 1 and 11-17 of U.S. Patent No. 9,693,986 B2 in view of Manku et al. and WebMD, April 11, 2008.
The U.S. patent claims teach a method of reducing a risk of cardiovascular death and/or unstable angina in a subject on statin therapy, the method comprising administering to the subject a pharmaceutical composition comprising about 4 g of ethyl icosapentate per day, wherein the subject has a fasting baseline triglyceride level of about 135 mg/dL to about 500 mg/dL and optionally has established cardiovascular disease; wherein the composition is administered to the subject in 1 to 4 dosage units per day. Moreover, the U.S. patent claims teach the subject is administered about 2 g of the pharmaceutical composition per day for at least about 4 months, at least about 1 year, at least about 2 years, at least about 3 years, at least about 4 years, or at least about 5 years. The dependent claims of the U.S. patent recite limitation that fall within the scope of the instant dependent claims.
The U.S. patent claims do not teach about 2 g per day of a composition comprising DHA and 625 mg of EPA and 4 g per day of a comprising DHA and 1250 mg of EPA. Moreover, the U.S anti-hypertension therapy (i.e. lowers high blood pressure) as taught by WebMD, see Page 1 to be effective for preventing cardiovascular diseases including stroke, myocardial infarction. In other words, the method of Manku et al. would be effective for reducing the risk of cardiovascular death since the patient population of Manku et al. is a patient in need of reducing cardiovascular death. Therefore, one would have found it obvious to modify the method step of the U.S. patent claims to include the patient population of Manku et al. as both methods would be functionally equivalent for reducing the risk of cardiovascular death.

Claims 1-12, 14, 16, and 17 remain rejected on the ground of non-statutory double patenting as being un-patentable over claims 1, 2, 11-20, and 25-31 of U.S. Patent No. 9,918,955 B2 in view of Manku et al. and WebMD, April 11, 2008.
The U.S. patent claims teach a method of reducing a risk of cardiovascular death and/or unstable angina in a subject on statin therapy, the method comprising administering to the subject 2 g and 4 g of a pharmaceutical composition comprising eicosapentaenoic acid, docosahexaenoic acid and docosapentaenoic acid per day for a period of at least about 2 years, wherein the subject has a fasting baseline triglyceride level of about 135 mg/dL to about 500 mg/dL, see claim 1; wherein the composition is administered to the subject in 1 to 4 dosage 
The U.S. patent claims do not teach about 2 g per day of a composition comprising DHA and 625 mg of EPA and 4 g per day of a comprising DHA and 1250 mg of EPA. Moreover, the U.S patent claims do not teach the EPA is in triglyceride form. Additionally, the U.S. patent claims do not teach the subject is diabetic and has at least one additional risk factor for cardiovascular disease as recited in claims 1 and 17. However, such limitations are taught by Manku et al. Manku et al. teaches the patients were men and women greater than 18 years of age that are currently on statin therapy, see para [01117. While Manku et al. does not teach statins are anti-hypertension therapy (i.e. lowers high blood pressure) as taught by WebMD, see Page 1 to be effective for preventing cardiovascular diseases including stroke, myocardial infarction. In other words, the method of Manku et al. would be effective for reducing the risk of cardiovascular death since the patient population of Manku et al. is a patient in need of reducing cardiovascular death. Therefore, one would have found it obvious to modify the method step of the U.S. patent claims to include the patient population of Manku et al. as both methods would be functionally equivalent for reducing the risk of cardiovascular death.

s 1-12, 14, 16, and 17 remain rejected on the ground of non-statutory double patenting as being un-patentable over claims 1, 2, 10-15, and 20 of U.S. Patent No. 10,016,386 B2 in view of Manku et al. and WebMD, April 11, 2008.
The U.S. patent claims teach a method of reducing the risk of coronary revascularization in a subject on statin therapy, the method comprising administering to the subject 2 g and 4 g of a pharmaceutical composition comprising eicosapentaenoic acid, docosahexaenoic acid and docosapentaenoic acid per day for a period of at least about 2 years, wherein the subject has a fasting baseline triglyceride level of about 135 mg/dL to about 500 mg/dL, see claims 1 and 13; wherein the composition is administered to the subject in 1 to 4 dosage units per day, see claim 2. The established cardiovascular disease is determined by the presence of any one of: documented coronary artery disease, documented cerebrovascular disease, documented carotid disease, documented peripheral arterial disease, or combinations thereof, see claims 12 and 20. The dependent claims of the U.S. patent recite limitation that fall within the scope of the instant dependent claims.
The U.S. patent claims do not teach about 2 g per day of a composition comprising DHA and 625 mg of EPA and 4 g per day of a comprising DHA and 1250 mg of EPA. Moreover, the U.S patent claims do not teach the EPA is in triglyceride form. Additionally, the U.S. patent claims do not teach the subject is diabetic and has at least one additional risk factor for cardiovascular disease as recited in claims 1 and 17. However, such limitations are taught by Manku et al. Manku et al. teaches the patients were men and women greater than 18 years of age that are currently on statin therapy, see para [01117. While Manku et al. does not teach statins are anti-hypertension therapy (i.e. lowers high blood pressure) as taught by WebMD, see Page 1 to be .


Claims 1-12, 14, 16, and 17 remain rejected on the ground of non-statutory double patenting as being un-patentable over claims 1, 2, 11-21, and 26-30 of U.S. Patent No. 10,278,935 B2 in view of Manku et al. and WebMD, April 11, 2008.
The U.S. patent claims teach a method of reducing a risk of coronary revascularization and/or unstable angina in a subject on statin therapy, the method comprising administering to the subject a pharmaceutical composition comprising about 4 g of ethyl icosapentate per day, wherein the subject has a fasting baseline triglyceride level of about 135 mg/dL to about 500 mg/dL; wherein the composition is administered to the subject in 1 to 4 dosage units per day. Moreover, the U.S. patent claims teach the subject is administered about 2 g of the pharmaceutical composition per day for at least about 4 months, at least about 1 year, at least about 2 years, at least about 3 years, at least about 4 years, or at least about 5 years. risk of myocardial infarction in the subject. The administration further reduces the risk of stroke in the subject, myocardial infarction, and cardiovascular death in the subject. The dependent claims of the U.S. patent recite limitation that fall within the scope of the instant dependent claims.
anti-hypertension therapy (i.e. lowers high blood pressure) as taught by WebMD, see Page 1 to be effective for preventing cardiovascular diseases including stroke, myocardial infarction. In other words, the method of Manku et al. would be effective for reducing the risk of cardiovascular death since the patient population of Manku et al. is a patient in need of reducing cardiovascular death. Therefore, one would have found it obvious to modify the method step of the U.S. patent claims to include the patient population of Manku et al. as both methods would be functionally equivalent for reducing the risk of cardiovascular death.

Claims 1-12, 14, 16, and 17 remain rejected on the ground of non-statutory double patenting as being un-patentable over claims 1, 2, 9-15, and 25-30 of U.S. Patent No. 10,278,938 B2 in view of Manku et al. and WebMD, April 11, 2008.
The U.S. patent claims teach a method of reducing risk of a cardiovascular event in a subject on statin therapy with residual atherogenic dyslipidemia and clinically evident cardiovascular disease, the method comprising administering to the subject a pharmaceutical composition comprising about 4 g of eicosapentaenoic acid in triglyceride form per day for a 
The U.S. patent claims do not teach about 2 g per day of a composition comprising DHA and 625 mg of EPA and 4 g per day of a comprising DHA and 1250 mg of EPA. Moreover, the U.S patent claims do not teach the EPA is in triglyceride form. Additionally, the U.S. patent claims do not teach the subject is diabetic and has at least one additional risk factor for cardiovascular disease as recited in claims 1 and 17. However, such limitations are taught by Manku et al. Manku et al. teaches the patients were men and women greater than 18 years of age that are currently on statin therapy, see para [01117. While Manku et al. does not teach statins are anti-hypertension therapy (i.e. lowers high blood pressure) as taught by WebMD, see Page 1 to be effective for preventing cardiovascular diseases including stroke, myocardial infarction. In other words, the method of Manku et al. would be effective for reducing the risk of cardiovascular death since the patient population of Manku et al. is a patient in need of reducing cardiovascular death. Therefore, one would have found it obvious to modify the method step of .



Claims 1-12, 14, 16, and 17 remain rejected on the ground of non-statutory double patenting as being un-patentable over claims 1, 2, 5-8, 13, 15, 17-19, and 21-25 of U.S. Patent No. 10,278,939 B2 in view of Manku et al. and WebMD, April 11, 2008.
The U.S. patent claims teach a reducing risk of a cardiovascular event in a subject on statin therapy with residual atherogenic dyslipidemia and clinically evident cardiovascular disease, the method comprising administering to the subject about 2 g to about 4 g of a pharmaceutical composition comprising eicosapentaenoic acid and docosapentaenoic acid per day for a period of at least about 2 years, wherein said administration reduces risk of cardiovascular death, risk of unstable angina and/or need for coronary revascularization, see claims 1 and 18; wherein the composition is administered to the subject in 1 to 4 dosage units per day, see claims 2 and 19. The dependent claims of the U.S. patent recite limitation that fall within the scope of the instant dependent claims.
The U.S. patent claims do not teach about 2 g per day of a composition comprising DHA and 625 mg of EPA and 4 g per day of a comprising DHA and 1250 mg of EPA. Moreover, the U.S patent claims do not teach the EPA is in triglyceride form. Additionally, the U.S. patent claims do not teach the subject is diabetic and has at least one additional risk factor for cardiovascular disease as recited in claims 1 and 17. However, such limitations are taught by Manku et al. Manku et al. teaches the patients were men and women greater than 18 years of age that are anti-hypertension therapy (i.e. lowers high blood pressure) as taught by WebMD, see Page 1 to be effective for preventing cardiovascular diseases including stroke, myocardial infarction. In other words, the method of Manku et al. would be effective for reducing the risk of cardiovascular death since the patient population of Manku et al. is a patient in need of reducing cardiovascular death. Therefore, one would have found it obvious to modify the method step of the U.S. patent claims to include the patient population of Manku et al. as both methods would be functionally equivalent for reducing the risk of cardiovascular death.
Applicant requests to hold the double patenting rejection in abeyance until at least one claim of the instant application is found to be otherwise allowable. In response, since the instant claims are not allowable, the double patenting rejections are maintained.

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN P CORNET/Primary Examiner, Art Unit 1628